IN THE UNITED STATES COURT OF APPEALS
                                   for the Fifth Circuit
                               _________________________

                                          No. 95-11115
                                       (Summary Calendar)
                                   _________________________

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                                 versus

WILLIAM DOUGLAS LANKFORD, III,
                                                                Defendant-Appellant.

                  ___________________________________________________

                        Appeal from United States District Court
                           for the Northern District of Texas
                                   (7:95-CR-014-X)
               __________________________________________________
                                    January 23, 1996
Before JONES, JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

        William Douglas Lankford, III appeals the district court’s order revoking the magistrate’s

order of release and detaining him pending trial. The district court’s decision rests on its finding that

no condition or combination of conditions would reasonably assure the safety of any other person or

of the community. See 18 U.S.C. § 3142(g); and United States v. Fortna, 769 F.2d 243, 250 (5th

Cir. 1985). We find that the record amply demonstrates that no circumstances could ensure the safety

of Joanie Renee Lankford, Lankford’s estranged wife. Further, we agree with the district court that

Lankford’s self-serving statement that he wanted nothing more to do with Ms. Lankford is

unpersuasive.

        Lankford’s recent past violent behavior toward Ms. Lankford strongly suggests that he will

engage in future misconduct which will endanger Ms. Lankford. He attacked Ms. Lankford on three

occasions over a four month period. During some attacks Lankford threatened Ms. Lankford with

   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
a loaded gun; during other attacks Lankford abducted his wife from her place of employment.

Moreover, the last attack occurred while Lankford was released on bond pending charges for an

earlier attack. Because past conduct suggests the likelihood of future misconduct, the finding of

dangerousness was properly based on evidence that Lankford has been a danger in the past. See

United States v. Dominguez, 783 F.2d 702, 707 (7th Cir. 1986).

        Lankford, who has custody of his three children, also contends that his custodial status will

prevent him from receiving disability payments because he will not be able to secure a physician’s

review of his medical condition. We will not review this issue because it was not raised before the

district court, because the questions are not purely legal, and because the failure to review it will not

result in manifest injustice. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

        For the foregoing reasons we AFFIRM the district court’s reversal of the magistrate judge’s

order of release.




                                                   2